DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108124116, filed on 7/9/19.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  the term “VCSEL” which is an acronym of “vertical cavity surface emitting laser”. Examiner suggest to include “vertical cavity surface emitting laser” to the independent claims.   Appropriate correction is required.

Allowable Subject Matter

Closest prior arts:
Li et al. (CN 111103442);
SEDDON (US 20200051877);
Jovanovic et al. (US 20180252762);
Richmond et al. (US 20020048826).

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, Li discloses a wafer testing device of flip chip VCSEL for testing a wafer under test having a plurality of light emitting units, the wafer testing device of flip chip VCSEL (abstract and paragraph 0004) comprising: 
a wafer testing carrier having a first surface, wherein a plurality of testing portions are disposed on the first surface (paragraph 10 discloses [t]he wafer test carrier includes a body, the body has a first surface); and 
wherein the wafer testing carrier further comprises a plurality of suction holes (fig. 5,7, 8[806]) arranged according to a first matrix (fig. 8[800]), and one end of the suction holes is exposed to the first surface (figs. 5-8).
However, Li and the above prior art, alone or in combination, do not teach or suggest
a flexible conductive layer, detachably disposed on the first surface, wherein the flexible conductive layer is conductive in a vertical direction and insulated in a horizontal direction; 
wherein the wafer under test is disposed on the flexible conductive layer, and each light emitting unit is electrically connected with one of the testing portions in the vertical direction through the flexible conductive layer while testing the wafer under test.
wherein the flexible conductive layer comprises a plurality of vias arranged according to the first matrix, and each via corresponds to one of the suction holes.

Claims 2 – 8 are allowed for dependent upon claim 1.
Claim 9 is allowed for the same reason as of claim 1.
Claims 10 – 13 are allowed for dependent upon claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863